The opinion of the court was delivered by
Boyce, J.
The notes declared upon were given by the defendant Wells, and defendant Heath as surety, to one Bridgman in payment for certain stage property purchased by Wells of Bridgman. It is conceded that the notes are subject to all the de*55fences that might have been made to them if the suit had been brought in the name of Bridgman. The defendants claim that they are discharged from all liability in consequence of what transpired on the 12th of February, 1870. Prior to that time Wells had sold the stage property for which the notes wore given to Lance and Evans, upon the agreement that they should assume and pay the notes given to Bridgman. On that day the parties met at Cabot, to consummate that agreement. Bridgman agreed with Wells at the time he sold the property to him that if he should sell it to responsible parties he would transfer the indebtedness of Wells to such purchasers. And it will be observed that no objection appears to have been made to the right of the defendants to show that agreement. Wells did sell to responsible parties, and Bridgman must have known that the object and purpose of the meeting at Cabot was to effect the transfer of the indebtedness of Wells to Lance and Evans. And in pursuance of that design Lance and Evans, upon the suggestion of Bridgman, who then held the notes, endorsed on each of them, “We hereby assume and agree to pay this note.” It was understood and believed by Solomon Wells, who was present and acting as the agent of J. B. Wells, that the indebtedness of J. B. Wells and Heath was absolutely assumed by Lance and Evans, and that they were relieved from all further liability. It is not found expressly how Bridgman understood the matter, but from his conduct at the time, in connection with his previous agreement and the fact that he afterwards told the defendants, when inquired of, that it was the debt of other parties, or words of similar import, it may fairly be inferred that he understood the matter just as Solomon Wells did. It remains, then, to be determined whether, by virtue of what transpired upon that occasion, the defendants are relieved from liability upon the notes.
Counsel in argument have claimed that the undertaking of Lance and Evans was in law a guaranty of the payment of the notes by Heath and Wells, and that all evidence of the intent and understanding of the parties limiting, controlling or explaining it was inadmissible. But we understand that Lance and Evans, by assuming in writing to pay the notes, undertook abso*56lutcly to pay them. Their undertaking was not conditioned upon anything that Wells and Heath might do or neglect to do. Their endorsement upon the notes was equivalent to an express promise to pay to Bridgman the amount that might be due upon them. Bridgman took and retained the evidences of their promise and undertaking, and the evidence which was received explanatory of the understanding of the parties at the time the endorsement of Lance and Evans was made upon the notes, and the object of Bridgman in taking and retaining said indorsements, was properly received. The transaction was in legal effect the substitution of a security which Bridgman had agreed to receive in lieu of the notes, and it would seem to have been his fault that the security was not made available-. Although contracts to substitute one security for another may not be enforceable as long as they are executory, when executed they are as binding upon parties as any other contracts ; and the contract by Bridgman to substitute Lance and Evans as his debtors in lieu of Heath and Wells having been executed in a manner that was satisfactory to Bridgman, the defendants were relieved from any further liability on account of the original indebtedness.
Judgment reversed, and judgment for defendants for their costs.